 UNITED STATES OF AMERICA
                                                         (fROP!!M'DJ ORDER
                     - v. -
                                                        19 Cr. 427 (L TS)
 LARRY FARMER,
  a/k/a "P-90"

             Defendant.

 ------------------------------ x



                   WHEREAS, with the defendant's consent, his guilty plea allocution was made

before a United States Magistrate Judge on November 12, 2019;

                   WHEREAS, a transcript of the al locution was made and thereafter was transmitted

to the District Court; and

                   WHEREAS, upon review of that transcript, this Court has determined that the

defendant entered the guilty plea knowingly and voluntarily and that there was a factual basis for

the guilty plea;

                   IT IS HEREBY ORDERED that the defendant's guilty plea is accepted.

SO ORDERED:

Dated:             New York, New York
                   , \ww-~qy I~ , 2020



                                               T~lJRAT.                  SWAIN
                                               UNITED STA TES DISTRICT JUDGE
                                               SOUTHERN DISTRICT OF NEW YORK
